Deen, Presiding Judge.
On August 15,1977, Ed Dein obtained a certificate of immediate review from the State Court of DeKalb County. He also filed a notice of appeal on October 6,1977, which states that he is appealing from all orders entered in his case. This case was tried by a jury on December 12, 1977. Held:
Appellant has failed to comply with Code Ann. § 6-701(a)2 because he did not file a petition with this court for permission to file an interlocutory appeal within ten days after the trial court issued a certificate for immediate review. Accordingly, his appeal is dismissed and his motion to consolidate this appeal with his appeal from the jury verdict is denied.

Appeal dismissed.


Smith and Banke, JJ., concur.